Title: To Thomas Jefferson from Françoit Honore, 31 January 1806
From: Honore, Françoit
To: Jefferson, Thomas


                        
                            
                                Jan. 1806
                            
                        
                        Les Soussignés habitans Du District de St charles viennent d’apprendre avec La plus juste indignation Les
                            rapports injurieux et scandaleux qui ont circulé jusqu’au Siege du Gouvernement contre le gouverneur de ce terretoire et
                            qui tendent meme a faireSuspecter Notre fidélité au gouvernement des Etats Unis, pour detruire une calomnie aussi fausse
                            et aussi basse aussi denoncé de Verité que de Justice, nous nous empressons de reunir Nos Suffrages pour assurer le
                            gouvernement de notre Soumission et en même tems rendre un temoignage authentique a la conduite populaire, eclairée et
                            Sans reproche du general Wilkinson notre gouverneur actuel, Puisse cette attestation parvenir jusqu’au chef de notre
                            gouvernement et Le convainere que les habitans de La Louisiane nouveaux citoyens des Etats Unis Sont attachez de coeur a
                            Leur nouvelle patrie et ont une confiance entiere dans le chef aux ordres du quel ils S’empresseront toujours d’obeir.—
                        
                            
                                Francoit Honore
                                
                            
                            × Sa Marquer
                            
                                and 24 other signatures
                            
                        
                    